DETAILED ACTION

This communication is in response to Application No. 17/327,204 filed on 5/21/2021. The amendment presented on 2/23/2022, which amends claims 1-2 and 14-15, adds new claims 16-39, and provides change to the specification, is hereby acknowledged. Claims 1-39 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/14/2021, 12/21/2021, 12/28/2021, 1/11/2022, 1/31/2022, 2/17/2022, 3/2/2022, 3/23/2022, 4/13/2022, 4/20/2022, and 5/6/2022 is being considered by the examiner.

Allowable Subject Matter
Claims 1-2, 5-16, 19-28, and 31-39 are allowed.
	
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ben Bolin on 5/13/2022.

Please amend claims 1-6, 12-20, 26-32, and 38-39.

1.	(Currently Amended) An electronic device, comprising: 
one or more processors;
a memory; and
one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more program including instructions for:
activating a first mode of operation of the electronic device wherein the first mode of operation comprises a wireless connection between the electronic device and a peripheral display unit;
monitoring battery usage of the electronic device, wherein monitoring battery usage of the electronic device includes monitoring a charge level of one or more batteries of the electronic device and monitoring battery usage patterns of the one or more batteries of the electronic device since activating the first mode of operation; and
while monitoring battery usage of the electronic device:
in accordance with a determination that a charge level of the electronic device meets charge-level notification criteria, providing a charge-level alert that indicates a current charge level of the one or more batteries; and
in accordance with a determination that battery usage of the electronic device since activating the first mode of operation meets battery-usage notification criteria different from the charge-level notification criteria, providing a battery-usage alert that indicates a current battery usage pattern since activating the first mode of operation.

2.   	(Currently Amended) The electronic device of claim 1, wherein the battery usage patterns being monitored include one or more of: battery amount used since activating the first mode of operation, rate of battery usage since activating the first mode of operation, 

3.  	(Cancelled)

4.   	(Cancelled)

5.   	(Currently Amended) The electronic device of claim [[4]]1, wherein one or more of the charge-level alert and the battery-usage alert are provided through the peripheral display unit.

6	(Currently Amended) The electronic device of claim [[4]]1, wherein one or more of the charge-level alert and the battery-usage alert are provided through the peripheral display unit only when the device is not being charged.

12.	(Currently Amended) The electronic device of claim 1, the one or more programs further including instructions for:
in accordance with providing one or more of the charge-level alert and the battery-usage alert, providing an option to deactivate [[a]] the first mode of operation;
detecting selection of the option; and
in accordance with detecting selection of the option, deactivating the first mode of operation.

13.	(Currently Amended) The electronic device of claim 1, the one or more programs further including instructions for:
in accordance with a determination that a charge level of the device meets charge-level notification criteria, automatically deactivating [[a]] the first mode of operation.

14.	(Currently Amended) A non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions which, when executed by one or more processors of an electronic device, cause the electronic device to:
activating a first mode of operation of the electronic device wherein the first mode of operation comprises a wireless connection between the electronic device and a peripheral display unit;
monitoring battery usage of the electronic device, wherein monitoring battery usage of the electronic device includes monitoring a charge level of one or more batteries of the electronic device and monitoring battery usage patterns of the one or more batteries of the electronic device since activating the first mode of operation; and
while monitoring battery usage of the electronic device:
in accordance with a determination that a charge level of the electronic device meets charge-level notification criteria, providing a charge-level alert that indicates a current charge level of the one or more batteries; and
in accordance with a determination that battery usage of the electronic device since activating the first mode of operation meets battery-usage notification criteria different from the charge-level notification criteria, providing a battery-usage alert that indicates a current battery usage pattern since activating the first mode of operation.

15.	(Currently Amended) A method comprising:
at an electronic device with one or more processors and memory:
activating a first mode of operation of the electronic device wherein the first mode of operation comprises a wireless connection between the electronic device and a peripheral display unit;
monitoring battery usage of the electronic device, wherein monitoring battery usage of the electronic device includes monitoring a charge level of one or more batteries of the electronic device and monitoring battery usage patterns of the one or more batteries of the electronic device since activating the first mode of operation; and
while monitoring battery usage of the electronic device:
in accordance with a determination that a charge level of the electronic device meets charge-level notification criteria, providing a charge-level alert that indicates a current charge level of the one or more batteries; and
in accordance with a determination that battery usage of the electronic device since activating the first mode of operation meets battery-usage notification criteria different from the charge-level notification criteria, providing a battery-usage alert that indicates a current battery usage pattern since activating the first mode of operation.

16.	(Currently Amended) The non-transitory computer readable storage medium of claim 14, wherein the battery usage patterns being monitored include one or more of: battery amount used since activating the first mode of operation, rate of battery usage since activating the first mode of operation, 

17.	(Cancelled)

18.	(Cancelled)

19.	(Currently Amended) The non-transitory computer readable storage medium of claim [[18]]14, wherein one or more of the charge-level alert and the battery-usage alert are provided through the peripheral display unit.

20.	(Currently Amended) The non-transitory computer readable storage medium of claim [[18]] 14, wherein one or more of the charge-level alert and the battery-usage alert are provided through the peripheral display unit only when the device is not being charged.

26.	(Currently Amended) The non-transitory computer readable storage medium of claim 14, the one or more programs further including instructions for:
in accordance with providing one or more of the charge-level alert and the battery-usage alert, providing an option to deactivate [[a]] the first mode of operation;
detecting selection of the option; and
in accordance with detecting selection of the option, deactivating the first mode of operation.

27.	(Currently Amended) The non-transitory computer readable storage medium of claim 14, the one or more programs further including instructions for:
in accordance with a determination that a charge level of the device meets charge-level notification criteria, automatically deactivating [[a]] the first mode of operation.

28.	(Currently Amended) The method of claim 15, wherein the battery usage patterns being monitored include one or more of: battery amount used since activating the first mode of operation, rate of battery usage since activating the first mode of operation, 

29.	(Cancelled)

30.	(Cancelled)

31.	(Currently Amended) The method of claim [[30]]15, wherein one or more of the charge- level alert and the battery-usage alert are provided through the peripheral display unit.

32.	(Currently Amended) The method of claim [[30]]15, wherein one or more of the charge- level alert and the battery-usage alert are provided through the peripheral display unit only when the device is not being charged.

38.	(Currently Amended) The method of claim 15, further comprising:
in accordance with providing one or more of the charge-level alert and the battery-usage alert, providing an option to deactivate [[a]]the first mode of operation;
detecting selection of the option; and
in accordance with detecting selection of the option, deactivating the first mode of operation.

39.	(Currently Amended) The method of claim 15, further comprising:
in accordance with a determination that a charge level of the device meets charge-level notification criteria, automatically deactivating [[a]]the first mode of operation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeong S Park whose telephone number is (571)270-1597. The examiner can normally be reached Monday through Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 571-272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEONG S PARK/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        
May 13, 2022